Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 & 10/30/2021 has being considered by the examiner.
Specification Objection
The disclosure is objected to because of the following informalities: 
Paragraphs [0012], [0031], and [0052] end in incomplete sentences. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7	
Claim 7 recites the limitation “The outer sleeve” in line 2 of claim 7. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 7 is rejected on this basis.
Claim 7 recites the limitation “The mandrel” in line 3 of claim 7. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 7 is rejected on this basis.
Claim 8 is rejected on the basis of depending on claim 7. 
Claims 11, 12, 13, 15 and 16
Claim 11 recites the limitation “The element” in lines 1 &2 of claim 11. The preceding claim language recites “an expansion element.”  Subsequently, it is unclear whether the element refers to the expansion element or an additional element.  Furthermore, there is 11 is rejected on this basis.   
In addition, claims 12, 13, 15 and 16 recite “the element” and subsequently it is unclear whether “the element” refers to the previously recited expansion element, the previously recited element, or both.
Dependent claims 12-21 do not act to correct the deficiencies of claims 11, 12, 13, 15 and 16 and are thereby rejected for the same rationale.  


Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

Claim(s) 1-3,7,11,13-15,17, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalfe et al (US Pat No. 7168497).
Claim 1
Metcalfe teaches that: A downhole tool (Fig. 1), conveyable downhole along the axis of a well casing (Fig. 1, 16),  comprising a setting tool having an axial actuator (68) and an expansion element (26) having a first diameter (Fig. 1) for conveyance along the casing (Fig 1 & 2 Col 4 line 53 "Preferably, said at least one tubing engaging portion is fluid actuated") the expansion element being compressible axially by the axial actuator (transition from Fig. 1 to Fig. 2) for expanding radially to a second diameter (Fig. 2) for plastic deformation of the casing. (col 6 line 38 "The deformation of the sealing portion 30 is by rolling expansion, that is the rollers 26 are rotated within the sealing portion 30 with the ribs 28 in rolling contact with an internal face of the portion 30, with the sealing portion 30 being restrained by the relatively inflexible casing 16.")

	Claim 2

	Metcalfe teaches that: The tool of claim 1, wherein the setting tool further comprises atubular body having a bore, (Fig 7) an outer sleeve (fig. 1, any outer wall) and an axial actuator operable axially in the bore, (fig 3 & fig 7 elements 52/54) the axial actuator (68) connected to a mandrel (fig. 7) drivable axially with respect to the outer sleeve (Col 6 line 8 "At this point the tubing section 18 may be coupled to the device 10, running mandrel 22 or running string 20, by an appropriate releasable connection, such as a shear ring.") The outer sleeve forming a first stop (52) and the mandrel supporting a second stop (54), (Fig 7 Element 54 col 7 line 28-32 "The rollers 26 include central portions each defining a rib 28, and taper from the central portion to circular bearing sections 50 which are located in radially extending slots 52 defined in body extensions 54 provided above and below the respective roller-containing apertures 56 in the body 24") the axial actuator (68) operable to drive the second stop (54) relative to the first stop (52) to compress the expansion element sandwiched therebetween. (fig 1 & fig 2 col 6 line 63 - col 7 line 3 "The deformation at the two tubing section extensions 40a, 40b continues into the seal bands 36, such that the bands 36 are brought into sealing contact with the casing inner surface, between the areas of greatest deformation of the tubing section 18, and flow or deform as the bands 36 and the casing surface are "squeezed" together; this creates fluid tight seal areas at least between the tubing section 18 and the casing 16.)

	Claim 3

	Metcalfe teaches that: The tool of claim 2, wherein the outer sleeve (fig. 1, outer wall) has an uphole end adapted for conveyance and a downhole end forming the first stop (Fig 1 col 6 line 5-8 "To set the tubing section 18 in the casing 16, the device 10 and tubing section 18 are run into the casing-lined bore and located in a pre-selected portion of the casing 16, as shown in FIG. 1") the mandrel extending telescopically from the down hole end. (Col 4 line 1-5 

	Claim 7

	Metcalfe teaches that: The tool of claim 1, wherein the axial actuator comprises one or more pistons housed within the outer sleeve, (Col 8 line 20-24 "The rollers 126 are rotatably mounted on relatively large area pistons such that, on application of elevated fluid pressures to the body interior, the 126 rollers are urged radially outwardly into contact with the tubing section 118.") the one or more pistons connected to the mandrel. (Fig 7 Element 68) 

	Claim 11
	
	Metcalfe teaches that: method for insitu-expansion of well casing comprising: conveying an expansion element (26) downhole on a conveyance string (fig. 1) to a specified location along the casing; (Fig 1 col 5 line 42-47 "In FIG. 1 the device 10 is illustrated located within the tubing section 18 and is intended to be run into a casing-lined bore, with the section 18, on an appropriate running string 20. A running mandrel 22 extends from the lower end of the device 10, and extends from the lower end of the tubing section 18.") actuating the element (26) radially outwards (transition from Fig. 1 to Fig. 2) to plastically expand the casing (Fig. 2, element 16) at the specified location; and (col 6 line 16-19 "Fluid pressure is then releasing the expansion element (col 6 line 16-19 "Fluid pressure is then applied to the interior of the device body 24, causing the three rollers 26 to extend radially outwardly into contact with the inner surface of the adjacent area of the seal portion 30.")

	Claim 13

	Metcalfe teaches that: The method of claim 11, wherein the element is multi-use and the releasing of the expansion element comprises contracting the element radially inwards from the expanded casing. (col 6 line 56-57 "...the fluid pressure in communication with the device 10 is bled off, allowing the rollers 26 to retract.")

	Claim 14

	Metcalfe teaches that: The method of claim 13, wherein after releasing the expansionelement further comprising moving the conveyance string along the casing to a successivespecified location and repeating the actuating and element-releasing steps. (col 6 line 62-63 "If desired, this process may be repeated to create subsequent extensions.")

	Claim 15
	
The method of claim 14, wherein the element has a Poisson's Ratio, the actuation step comprises axially compressing the element along the casing for expanding the element radially. (col 6 line 50-55 "The device 10 is initially located in the intermediate tubing section 18 such that the roller ribs 28 are located adjacent one of the grip bands 37, such that on extension of the rollers 26 and rotation of the device 10, the area of greatest deformation at the extension 40a corresponds to the grip band location." [see transition from Figs 1 to 2]) (Examiners note: Poisson’s ratio is a well known scientific theory related to the stress and deformation of material) 

	Claim 17 

	Metcalfe teaches that: The method of claim 15 wherein the expanding of the element radially is reversible. (col 6 line 62-63 "If desired, this process may be repeated to create subsequent extensions.")

	Claim 18
	
	Metcalfe teaches that: The method of claim 11, wherein the well casing has a cementsheath thereabout the actuating of the element to plastically expand the casing at the specified location further comprises compressing the cement sheath to compact the cement (Col 1 line 35-36 "The drilled bores are lined with steel tubing, known as casing, which is 

	Claim 19

	Metcalfe teaches that: The method of claim 13, wherein the well casing comprisesjointed casing, each joint of casing having a weld seam, (col 5 line 60-63 "The tubing section 18 comprises an upper relatively thin-walled hanger seal portion 30 and, welded thereto, a thicker walled portion 32 defining a polished bore") and after releasing the expansion element, further comprising moving the conveyance string along the casing to a successive specified location in a successive jointed casing and repeating the actuating and element releasing steps. (Fig 3 col 6 line 55-60 "Following the creation of the first extension 40a, the fluid pressure in communication with the device 10 is bled off, allowing the rollers 26 to retract. The device 10 is then moved axially by a predetermined distance relative to the tubing section 18 before being energized and rotated once more to create a second extension 40b and casing profile 42b, as shown in FIG. 3.")

	Claim 20 

	Metcalfe teaches that: The method of claim 19, further comprising repeating themoving of the conveyance string along the casing to a successive specified location in a successive jointed casing and repeating the actuating and element-releasing steps for two or more repetitions. (Fig 1 Fig 2 col 5 line 42-47 "In FIG. 1 the device 10 is illustrated located within the tubing section 18 and is intended to be run into a casing-lined bore, with the section 18, on an appropriate running string 20. A running mandrel 22 extends from the lower end of the device 10, and extends from the lower end of the tubing section 18." Col 6 line 61-62 "If desired, this process may be repeated to create subsequent extensions.")

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Smith (US Pat No 7000704 B2)

	Claim 4

	Metcalfe teaches that: The tool of claim 1 wherein the expansion element is [Expanders] (Metcalfe Fig 1 and Fig 2). But does not teach that they are pleated rings just an expansion element. 

Smith however teaches the use of Pleated rings as an expansion element (Smith Fig 3 Element 54 col 5 line 20-23: "The forming apparatus 52 includes dies 54, 56 which are outwardly extendable to engage an interior surface of the casing string 48.")

Metcalfe and Smith each recite pipe/casing expansion tools, while both are downhole expansion tools Metcalfe uses a number of rollers and Smith uses pleated rings.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 

Claim 5

	Smith teaches: The tool of claim 4, wherein in the released position, the stack ofpleated rings have a first diameter less than that of the casing and when in the compressedposition, (Smith Fig 3 element 54 Col 5 line 22-23 "On the left hand side of FIG. 3, the dies 54, 56 are depicted in retracted positions thereof.") the stack of pleated rings has a second diameter adapted to engage the casing. (Smith Fig 3 col 5 line 24-27 "On the right hand side of FIG. 3, the dies 54, 56 are depicted in extended positions thereof, forming the recesses 44, 46 on the interior surface of the casing string 48 by plastically deforming a sidewall of the casing string.")


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Smith (US Pat No 7000704 B2) in further view of Norman (Norman US Pat No 4444400) 

	Smith teaches: The tool of claim 5, wherein the stack of pleated rings is a (Smith Fig 3 Element 54 col 5 line 20-23: "The forming apparatus 52 includes dies 54, 56 which are  each pleated ring having axially undulating peaks and valleys and, when compressed between the first and second stops, (Smith Fig 3) and the second diameter increases to engage and plastically expand the casing. (Smith Fig 3 col 5 line 24-27 "On the right hand side of FIG. 3, the dies 54, 56 are depicted in extended positions thereof, forming the recesses 44, 46 on the interior surface of the casing string 48 by plastically deforming a sidewall of the casing string.")

While Smith and Metcalfe teach a downhole tool with pleated rings it does not disclose that they are operated by a spring or that they flatten against washers. 

Norman teaches though that: plurality of wave spring rings (Fig 1 & 2 element 1 col 2 lines 60-62 “The corrugations present crests 2 and troughs 3, the axes 4 of the corrugations lying radially relative to the center 5 of the ring”) separated and spaced apart by annular washers and slidably mounted about the mandrel between the first and second stops (Norman Fig 7 element 26 col 3 line 60-62 “The member also includes more robust rings 26 which are shorter in outer diameter so that they never come into contact with surface 21;”) the peaks of each pleated ring flatten against the washers (Norman Fig 7)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use wave springs as in Norman in the system executing the method of Metcalfe and Smith. As in Norman, it is within the capabilities of one of ordinary skill in the art to use wave 

	Claim 10
	
	Metcalfe, Smith and Norman teach: The tool of claim 9, wherein the stack of pleated rings further comprises a viscous fluid in the interstices between peaks (Fig 7 (Norman) demonstrates it would be exposed to the wellbore, which would be filled with drilling fluid, which is a viscous fluid.) when actuated to the compressed position, the viscous fluid seals between adjacent washers, the mandrel, (Fig 7 (Norman) demonstrates it would be exposed to the wellbore, which would be filled with drilling fluid, which is a viscous fluid.) the adjacent pleated rings (Smith fig 3 element 54) and the casing when for further applying fluid pressure to the casing. (Fig 7 (Norman) demonstrates it would be exposed to the wellbore, which would be filled with drilling fluid, which is a viscous fluid.)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Ring (US Pat No 7506687 B2)

	Metcalfe teaches that: The tool of claim 1 wherein the expansion element is an [roller]. (Metcalfe Fig 8 element 26) While Metcalfe doesn’t teach specifically what the rollers are comprised of, it must be of a strength to deform the walls. 
Elastomeric bushing. (Ring Col 4 line 17-19 "the third tubular member 22 is fabricated from resilient materials such as, for example, natural rubber, synthetic rubber, and/or an elastomeric material.") 
	Metcalfe and Ring each recite an expansion element with Metcalfe not disclosing the composition and Ring disclosing that it can be made from a resilient material such as rubber. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the expansion element of Metcalfe for the rubber expansion element of Ring. The simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Head (US Pub No. 20070095532A1)

	Claim 8

	Metcalfe teaches: The tool of claim 7, wherein the setting tool's tubular body is conveyed by [drill string] (Metcalfe Fig 1 Element 20), the axial actuator (Metcalfe col 4 line 53-54 “Preferably, said at least one tubing engaging portion is fluid actuated”) further comprising; an electric motor (Metcalfe col 4 line 65-66 “The apparatus may be provided in conjunction  within the tubular body and connected through the [drill string] (Metcalfe fig 1 element 20) a hydraulic pump within said tubular body and having a source of hydraulic fluid and a fluid output, the pump (Metcalfe col 4 line 53-54 “Preferably, said at least one tubing engaging portion is fluid actuated”) being drivably, the fluid output being fluidly connected to the one or more pistons (Metcalfe col 8 line 20-23 “The rollers 126 are rotatably mounted on relatively large area pistons such that, on application of elevated fluid pressures to the body interior.”)

While Metcalfe teaches the tool of claim 7, the tubular body, an axial actuator, the electric motor in the tubular body and connected through a drill string, with a hydraulic pump in the body with fluid and pump, being outputted to one or more pistons he does not disclose the tool being on a wireline, or having a source of power at the surface coupled to the motor. 

	Head teaches though: The tool of claim 7, wherein the setting tool's tubular body is conveyed by wireline (Head [0015] "The apparatus for plastically expanding the tubular patch may be run into the wellbore suspended from conventional wireline (a reinforced steel cable encasing one or more electrical wires or segmented electrical conductors)") with a with a source of electric power at surface; and (Head [0015]) and coupled to the motor, (Head [0011] "at least one electric motor for, optionally, supplying motive power to the mechanical means for radially extending the gripping member(s) [0015] "Alternatively, the apparatus may be run into the wellbore suspended from electric coiled tubing.")


Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of drill string of Metcalfe for the wireline of Head. The simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Norman (US Pat No. 4444400) 

Metcalfe teaches that: The method of claim 11, (Metcalfe Fig 1 col 5 line 42-47 "In FIG. 1 the device 10 is illustrated located within the tubing section 18 and is intended to be run into a casing-lined bore, with the section 18, on an appropriate running string 20. A running mandrel 22 extends from the lower end of the device 10, and extends from the lower end of the tubing section 18.")
What Metcalfe doesn’t teach is that it can be used as a one-time use and abandoned or left in place as a plug. 

Norman however teaches that: wherein the element is single use and the releasing of the expansion element is to release the element from the conveyance string for abandonment in the casing. (Norman Fig 3 "FIG. 3 is a radial view of part of a packer when in place but inoperative")

One of ordinary skill in the art would have recognized that applying the known technique of using an expander as a substitute packer in Norman for Metcalfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Norman to the teaching of Metcalfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate leave in place expansion tool. Further, applying leave in place expansion tool to Metcalfe with Norman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide the further functionality of applying a plug in a well.
	

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Frazier (US Pub No. 20190169951 A1) 

Metcalfe teaches that: The method of claim 15, (Metcalfe col 6 line 50-55 "The device 10 is initially located in the intermediate tubing section 18 such that the roller ribs 28 are located adjacent one of the grip bands 37, such that on extension of the rollers 26 and rotation of the device 10, the area of greatest deformation at the extension 40a corresponds to the grip band location.")

Frazier teaches that: wherein the expanding of the element radially is irreversible. (Frazier [0090] "Casing patches 26 are run into the casing 18 adjacent each set of existing perforations 22 and set, usually by expanding the casing patch 26 into permanent engagement with the inside of the casing")

One of ordinary skill in the art would have recognized that applying the known technique of Frazier to Metcalfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of creating a plug to the teaching of Metcalfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate plugging a well bore. Further, applying a plug to Metcalfe with Frazier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would further facilitate plugging of a well.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Eugene (US Pub No. 20170145782 A1) 
	Metcalfe teaches that: The method of claim 11, herein the expansion of well casing comprises remediation of an [sealing] well completed with casing and having a cemented sheath thereabout at least a portion thereof, (Metcalfe Fig 1 col 5 line 42-47 "In FIG. 1 the device 10 is illustrated located within the tubing section 18 and is intended to be run into a casing-lined bore, with the section 18, on an appropriate running string 20. A running mandrel the well exhibiting surface casing vent flow originating at or below a specific location (Metcalfe Col 1 line 43-46 "Further, to prevent fluid from passing up the annulus between the inner wall of the casing and the outer wall of the production tubing, at least one seal, known as a packer, may be provided")

	While Metcalfe teaches the method of claim 11 he does not disclose its use for well abandonment. 

Eugene however teaches that tubing expansion is well known in the art for well abandonment. (Eugene [0003] Well Abandonment is an inevitable stage in the lifespan of a well; [0043] As used herein, an “expansion tool” is a downhole tool used to expand the diameter of the tubular. This is done either hydraulically, by applying mud pressure, or mechanically, by pulling the conical/tapered expansion tool, or by a rotating axial force; [0077] the wellbore can be plugged at or near the bottom of the expanded tubing with a mechanical plug, packer, basket, inflatable to contain the cement. )

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use casing expansion in abandonment as in Eugene in the system executing the method of Metcalfe. As in Eugene, it is within the capabilities of one of ordinary skill in the art 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672      

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672